The plaintiff, Mrs. Mable S. Roberts Williams, brought suit against her husband, the defendant Rollie A. Williams, seeking a separation on the ground of cruel treatment. *Page 336 
The defendant reconvened and asked for a separation on the ground of abandonment. The trial court rejected the plaintiff's demand and gave the defendant judgment of separation on the ground of abandonment. The plaintiff has appealed. After the appeal was lodged in this Court the plaintiff interposed exceptions of no right or cause of action to the defendant's reconventional demand.
After reading the testimony adduced on the trial of this case we have reached the conclusion that the trial judge was correct in holding that the plaintiff had failed to establish the allegations of her petition.
A reconventional demand on the part of a defendant for a separation on the ground of abandonment is not allowable. A demand for separation on such ground must be brought by direct action, and cannot be brought in any other form. This Court pointed out, in the case of Bullock v. Bullock, 174 La. 839,141 So. 852, that the settled jurisprudence of this State is to the effect that a reconventional demand on the ground of abandonment is not allowable.
The case of Bullock v. Bullock, supra, is not only decisive of the issue but is also authority that such question may be raised by exceptions of no right or cause of action in this Court.
For the reasons assigned, the judgment of the lower court is reversed and set aside, and the proceedings are dismissed; the costs of the lower court to be paid by the *Page 337 
plaintiff and the costs of the appeal to be paid by the defendant.
O'NIELL, C. J., dissents for the reasons given in his dissenting opinion in Bullock v. Bullock, 174 La. 839,141 So. 852, 1932.